Citation Nr: 0945386	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
2005, for the assignment of a 50 percent rating for the 
service-connected lumbar spine disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  On May 24, 2005, the RO received the Veteran's claim for 
an increased rating for his service-connected lumbar spine 
disability.  

3.  The service-connected lumbar spine disability is first 
factually shown to have been productive of increased 
disability of 50 percent as of January 7, 2005, but not 
earlier.  



CONCLUSION OF LAW

An effective date of January 7, 2005, is the earliest date 
that an increased rating of 50 percent is assignable for the 
service-connected lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.151, 3.157, 3.400, 4.71a including Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In June 2007 and November 2007 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for an earlier effective 
date, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters also advised the Veteran 
as to how disability ratings and effective dates were 
assigned.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment record 
(STR), post service VA and private treatment records and the 
Veteran's statements.   

Nevertheless, the outcome of this case hinges on the 
application of the law to evidence which is already in the 
file.  No amount of additional evidentiary development would 
change the outcome of this case; therefore no VCAA notice is 
necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim").   

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Analysis

Generally, the effective date for an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 
2009); 38 C.F.R. §3.151 (2009).  A "claim" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. §3.1(p) (2009).  

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  The benefit 
sought must be identified, though it need not be specific.  
See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Moreover, once a claim for compensation has been allowed, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  See 38 C.F.R. § 3.157(b); 
Servello, 3 Vet. App. at 199.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b).  

When the evidence is from a private physician, the date of 
receipt of such evidence will be accepted as the date of 
receipt of an informal claim.  Id. at (b)(2).  

An effective date for increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred more than one year prior to the 
claim, the effective date is the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. 
Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 
12-98 (1998).  

In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

By way of history, the RO granted the Veteran's claim of 
service connection for lumbar spine disability in a November 
1955 rating decision and assigned a noncompensable rating 
effective on September 14, 1955.  The disability rating was 
eventually increased to 20 percent disabling from January 1, 
1959 and 10 percent disabling from June 1, 1964.  An 
unappealed March 1969 rating decision confirmed the 10 
percent rating assigned.  

In a statement received by the RO on May 24, 2005, the 
Veteran requested an increased evaluation for his lumbar 
spine disability, explaining that his symptoms had become 
worse.  

In an October 2005 rating decision, the RO awarded a 20 
percent rating effective on May 24, 2005, the date of the 
claim.  The Veteran initiated an appeal as to the disability 
rating assigned.  

In a November 2006 SSOC, the RO assigned an increased rating 
of 50 percent effective on May 24, 2005, the date of the 
claim for an increase.  He has since challenged the effective 
date of this assignment.  

The Veteran's representative argues that the effective date 
of the 50 percent rating should be May 24, 2004, one year 
prior to the date of his claim for an increase under 
38 C.F.R. § 3.157.  He points to statements dated in 2003 
from private physician R.A.P., M.D., indicating that the 
Veteran's lumbar spine disability had increased in severity.  

However, none of these documents were associated with the 
claims folder prior to May 24, 2005.  As noted, the date of 
receipt of private evidence will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(2).  
Since the records from Dr. R.A.P. were associated with the 
claims folder subsequent to the current effective date, the 
representative's argument is without merit.  

There is, however, a VA outpatient record dated January 7, 
2005 which describes the Veteran's chronic low back pain, the 
fact that he walked behind a wheelchair for support, and the 
fact that he had been advised to have spinal surgery.  

The Board finds that this is the earliest date on which it 
can first be factually ascertained that the Veteran was 
entitled to a 50 percent rating for the service-connected 
lumbar spine disability, within the one-year period preceding 
the filing of the claim for increase on May 24, 2005.  

Unlike the records from Dr. R.A.P., the date of the VA 
outpatient record will be accepted as the date of receipt of 
an informal claim.  

There are no other pertinent VA outpatient records dated 
between May 24, 2004 and January 7, 2005.  

In conclusion, on this record, January 7, 2005, is the 
earliest date that a 50 percent evaluation for service-
connected lumbar spine disability is shown to be assignable.  


ORDER

An earlier effective date of January 7, 2005, for the award 
of a 50 percent rating for the service-connected lumbar spine 
disability is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

Upon review of the claims file, the Board finds that further 
RO action on the Veteran's TDIU rating claim is warranted.  

The Veteran is contending that a TDIU rating is warranted.  
Currently, his single service-connected disability is 
lumbosacral strain with narrowing of interspace L4-5 and L5 
sacrum, rated as 50 percent disabling, beginning January 7, 
2005.  

Since he does not have a single service-connected disability 
rated at 60 percent or more, or multiple service-connected 
disabilities with a combined evaluation of 70 percent or 
more, he does not meet the objective criteria for assignment 
of a TDIU rating.  See 38 C.F.R. § 4.16(a).  

However, as the service-connected lumbar spine disability has 
a degenerative disc disease component, one of the questions 
for the Board is whether separate evaluations are warranted 
for associated objective neurological abnormalities, 
including radiculopathy in the lower extremities.  

It is not clear whether there currently exists neurological 
symptomatology of the lower extremities separate from the 
lumbar spine disability, and this matter was not addressed in 
VA examination reports from August 2005 and May 2008, 
although the Veteran reported pain and radiation to his left 
leg during the August 2005 examination and both legs in May 
2008.  

Accordingly, the Board finds that an additional examination 
is needed to more clearly ascertain the presence and extent 
of any separately compensable lumbar radiculopathy of the 
lower extremities which would allow for schedular 
consideration of a TDIU.  

Prior to affording an updated VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claim that have 
not already been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Additionally, the record reflects the Veteran has been in 
receipt of Social Security Administration (SSA) benefits 
since 1996.  A search for records pertaining to the Veteran's 
award of SSA benefits was made, and a response was received 
in December 2008 that the records had been destroyed.  
However, the Veteran did not indicate, and the record does 
not otherwise make clear, whether this award of benefits 
included on the basis of disability.  

Therefore, the RO should contact the Veteran to ascertain the 
nature of his award of SSA benefits, as such is pertinent to 
his claim for a TDIU rating.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
Veteran's claims file, that have 
treated him for his lumbar spine 
disability.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  
Regardless of the Veteran's response, 
the RO should obtain his  treatment 
records from the Rochester VA 
outpatient clinic dated from May 2008 
to the present.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

The Veteran should also be asked to 
notify the RO as to whether his SSA 
benefits were awarded based on 
disability.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
ascertain the full extent of the 
service-connected low back disability.  

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should conduct a 
neurological evaluation in regard to 
the lumbar spine and specifically note 
whether this disorder results in 
radiculopathy to one or both lower 
extremities.  If so, the examiner 
should describe the extent and effect 
of such radiculopathy.  

The examiner is also requested to 
render an opinion as to whether the 
Veteran currently is shown to be 
precluded from performing substantially 
gainful employment due to the service-
connected low back disability.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should so state.  

3.  After completion of all indicated 
development, and any other additional 
development deemed appropriate, the RO 
should again review the claim for a 
TDIU rating in light of all the 
evidence of record.  Consideration in 
this regard should also be given as to 
whether separate evaluations are 
warranted for lumbar radiculopathy of 
one or both of the lower extremities.  
If any determination remains adverse, 
the Veteran must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to submit written 
or other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


